DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 – 7, in the reply filed on December 29, 2021 is acknowledged.  The traversal is on the ground(s) that the rejection is that all groups contain a screen protector.  This is found persuasive, and all the groups will be rejoined and examined together.

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 contains the term “potion” in line 2. It is believed the term should be --portion—instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 8 and 16, the phrase "gel-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "gel-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 – 6, 8 – 11, 13, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGuire, Jr. (USPGPub 2019/0238171 A1).

McGuire, Jr. discloses a kit for protecting a display screen of an electronic device having an in-screen fingerprint sensor (Figures; Abstract; A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Paragraph 0036), the kit including: a screen protector at least partially formed from a transparent material (Figure 1A, #116; Paragraph 0038); and an interface coupler configured to be positioned between the screen protector and the display screen of the electronic device proximate the in-screen fingerprint sensor (Figures 1A, #106 – 114; Paragraph 0038), the interface coupler including: a transparent carrier layer (Figure 1A, #108, 110 and 112); a first adhesive layer positioned on a first surface of the transparent carrier layer and configured to be affixed to the display screen of the electronic device (Figure 1, #106), the first adhesive layer comprising silicone material (Paragraph 0042); and a second adhesive layer positioned on a second surface of the transparent carrier layer (Figure 1A, #114) and configured to be affixed to the screen protector (Abstract) as in claim 1. With respect to claims 3 and 4, the screen protector comprises a polymeric material, including polyethylene terephthalate (Paragraphs 0038, 0044, 0047 – 0053).  Regarding claims 5 and 6, the second adhesive layer comprises a material that is not included in the first adhesive layer, and the second adhesive layer comprises an acrylic material (Paragraphs 0042 and 0045).  McGuire, Jr. further discloses a screen protector for protecting a display screen of an electronic device having a biometric fingerprint sensor position within the display screen (Figures; Abstract; A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Paragraph 0036), the screen protector comprising: a transparent material configured to at least partially cover the display screen of the electronic device (Figure 1A, #116; Paragraph 0038); and an interface coupler configured to be positioned between the transparent material and the display screen of the electronic device proximate the biometric fingerprint sensor (Figures 1A, #106 – 114; Paragraph 0038), the interface coupler including: a transparent carrier layer (Figure 1A, #108, 110 and 112);26Attorney Docket No.: OTTR1192USU01 a first adhesive layer positioned on a first surface of the transparent carrier layer and configured to be affixed to the display screen of the electronic device (Figure 1, #106), the first adhesive layer comprising a gel-like material (Paragraph 0042); and a second adhesive layer positioned on a second surface of the transparent carrier layer opposite the first surface (Figure 1A, #114) and configured to be affixed to the transparent material (Figure 1A) as in claim 8.  With regard to claims 9 and 10, the second adhesive layer comprises a material that is not in the first adhesive layer, and the second adhesive layer comprises an acrylic material (Paragraphs 0042 and 0045).  For claim 11, the transparent carrier layer wets to the display screen of the electronic device to form an improved optical path to the display screen of the electronic device (Figure 1A, #106; Paragraph 0042).  McGuire, Jr. also discloses a screen protector for protecting a display screen of an electronic device including an in-screen fingerprint sensor (Figures; Abstract; A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Paragraph 0036), the screen protector comprising: a transparent front-facing layer (Figure 1A, #116); and a coupling layer affixed to and completely covering a rear surface of the transparent front-facing layer (Figure 1A, #106 – 114; Paragraph 0038), the coupling layer comprising a silicone-based adhesive (Paragraph 0042; Figure 1A, #106), the coupling layer configured to affix the screen protector to the display screen of the electronic device (Paragraph 0042; Figure 1A, #106) as in claim 13. In claim 14, the protector further comprising a transparent rear-facing layer affixed to the coupling layer, the transparent rear-facing layer comprising an aperture configured to align with the in-screen fingerprint sensor of the electronic device when the screen protector is affixed to the display screen of the electronic device, the coupling layer configured to directly contact the display screen of the electronic device through the aperture when the screen protector is affixed to the display screen of the electronic device (Figure 1A, #106 – 114; Paragraph 0038; Abstract).  McGuire, Jr. discloses a protection system for use with an electronic device having a touch screen display and a fingerprint sensor located under the touch screen display (Figures; Abstract; A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Paragraph 0036), the protection system including: a screen protector having a substantially transparent portion configured to cover at least a portion of the touch screen display (Figure 1A, #116; Paragraph 0038), wherein the screen protector is configured to permit operation of the touch screen display through the screen protector (Abstract; Paragraph 0036); and an interface coupler configured to be positioned between the screen protector and the touch screen display proximate the fingerprint sensor (Figure 1A, #106 – 114; Paragraph 0038), wherein the interface coupler is substantially transparent (Paragraph 0036) and includes: a carrier layer (Figure 1A, #108, 110 and 112); a first adhesive layer on a first surface of the carrier layer (Figure 1A, #106; Paragraph 0042), the first adhesive layer configured to couple the interface coupler to the touch screen display (Figure 1A, #106), the first adhesive layer comprising a gel or a gel-like material (Paragraph 0042); and a second adhesive layer on a second surface of the carrier layer opposite the first surface (Figure 1A, #114), the second adhesive layer configured to couple the interface coupler to the screen protector (Figure 1A, #114 and 116; Paragraph 0038) as in claim 16.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, 15 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire, Jr. (USPGPub 2019/0238171 A1) in view of Flores et al. (USPGPub 2017/0054466 A1).

McGuire, Jr. discloses a kit for protecting a display screen of an electronic device having an in-screen fingerprint sensor (Figures; Abstract; A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Paragraph 0036), the kit including: a screen protector at least partially formed from a transparent material (Figure 1A, #116; Paragraph 0038); and an interface coupler configured to be positioned between the screen protector and the display screen of the electronic device proximate the in-screen fingerprint sensor (Figures 1A, #106 – 114; Paragraph 0038), the interface coupler including: a transparent carrier layer (Figure 1A, #108, 110 and 112); a first adhesive layer positioned on a first surface of the transparent carrier layer and configured to be affixed to the display screen of the electronic device (Figure 1, #106), the first adhesive layer comprising silicone material (Paragraph 0042); and a second adhesive layer positioned on a second surface of the transparent carrier layer (Figure 1A, #114) and configured to be affixed to the screen protector (Abstract). McGuire, Jr. further discloses a screen protector for protecting a display screen of an electronic device having a biometric fingerprint sensor position within the display screen (Figures; Abstract; A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Paragraph 0036), the screen protector comprising: a transparent material configured to at least partially cover the display screen of the electronic device (Figure 1A, #116; Paragraph 0038); and an interface coupler configured to be positioned between the transparent material and the display screen of the electronic device proximate the biometric fingerprint sensor (Figures 1A, #106 – 114; Paragraph 0038), the interface coupler including: a transparent carrier layer (Figure 1A, #108, 110 and 112);26Attorney Docket No.: OTTR1192USU01 a first adhesive layer positioned on a first surface of the transparent carrier layer and configured to be affixed to the display screen of the electronic device (Figure 1, #106), the first adhesive layer comprising a gel-like material (Paragraph 0042); and a second adhesive layer positioned on a second surface of the transparent carrier layer opposite the first surface (Figure 1A, #114) and configured to be affixed to the transparent material (Figure 1A).   McGuire, Jr. also discloses a screen protector for protecting a display screen of an electronic device including an in-screen fingerprint sensor (Figures; Abstract; A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Paragraph 0036), the screen protector comprising: a transparent front-facing layer (Figure 1A, #116); and a coupling layer affixed to and completely covering a rear surface of the transparent front-facing layer (Figure 1A, #106 – 114; Paragraph 0038), the coupling layer comprising a silicone-based adhesive (Paragraph 0042; Figure 1A, #106), the coupling layer configured to affix the screen protector to the display screen of the electronic device (Paragraph 0042; Figure 1A, #106). McGuire, Jr. discloses a protection system for use with an electronic device having a touch screen display and a fingerprint sensor located under the touch screen display (Figures; Abstract; A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Paragraph 0036), the protection system including: a screen protector having a substantially transparent portion configured to cover at least a portion of the touch screen display (Figure 1A, #116; Paragraph 0038), wherein the screen protector is configured to permit operation of the touch screen display through the screen protector (Abstract; Paragraph 0036); and an interface coupler configured to be positioned between the screen protector and the touch screen display proximate the fingerprint sensor (Figure 1A, #106 – 114; Paragraph 0038), wherein the interface coupler is substantially transparent (Paragraph 0036) and includes: a carrier layer (Figure 1A, #108, 110 and 112); a first adhesive layer on a first surface of the carrier layer (Figure 1A, #106; Paragraph 0042), the first adhesive layer configured to couple the interface coupler to the touch screen display (Figure 1A, #106), the first adhesive layer comprising a gel or a gel-like material (Paragraph 0042); and a second adhesive layer on a second surface of the carrier layer opposite the first surface (Figure 1A, #114), the second adhesive layer configured to couple the interface coupler to the screen protector (Figure 1A, #114 and 116; Paragraph 0038). However, McGuire, Jr et al. fails to disclose a protective case for the electronic device wherein the screen protector is configured to be affixed to the protective case, the transparent carrier layer is configured to be repeatedly affixed to the display screen and removed from the display screen, the screen protector is attached to a protective case for the electronic device, the protective case includes a back portion and a front portion that releasably couples the back portion to contain the electronic device, and the screen protector is affixed to the front portion of the protective case.

Flores et al. teach a protective case for the electronic device (Figures; Abstract) wherein the screen protector is configured to be affixed to the protective case (Figure 4, #140; Paragraph 0064), the screen protector is attached to a protective case for the electronic device (Figures; Abstract), the protective case includes a back portion and a front portion that releasably couples the back portion to contain the electronic device (Figure 4), and the screen protector is affixed to the front portion of the protective case (Figure 4) for the purpose of having a protective case for electronic devices along with a screen protector (Paragraph 0002).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a protective case having front and back portions as part of McGuire, Jr. in order to have a protective case for electronic devices along with a screen protector as taught by Flores et al.

With regard to the limitation of “the transparent carrier layer is configured to be repeatedly affixed to the display screen and removed from the display screen”, McGuire, Jr. discloses the adhesive layers of the carrier layer are the same materials as the claimed invention (Paragraphs 0042 and 0045).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the adhesive materials of McGuire, Jr. would function to allow the transparent carrier layer to be repeatedly affixed to the display screen and removed from the display screen.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire, Jr. (USPGPub 2019/0238171 A1) in view of Bull et al. (USPGPub 2001/0006714 A1).

McGuire, Jr. discloses a kit for protecting a display screen of an electronic device having an in-screen fingerprint sensor (Figures; Abstract; A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Paragraph 0036), the kit including: a screen protector at least partially formed from a transparent material (Figure 1A, #116; Paragraph 0038); and an interface coupler configured to be positioned between the screen protector and the display screen of the electronic device proximate the in-screen fingerprint sensor (Figures 1A, #106 – 114; Paragraph 0038), the interface coupler including: a transparent carrier layer (Figure 1A, #108, 110 and 112); a first adhesive layer positioned on a first surface of the transparent carrier layer and configured to be affixed to the display screen of the electronic device (Figure 1, #106), the first adhesive layer comprising silicone material (Paragraph 0042); and a second adhesive layer positioned on a second surface of the transparent carrier layer (Figure 1A, #114) and configured to be affixed to the screen protector (Abstract). McGuire, Jr. discloses a protection system for use with an electronic device having a touch screen display and a fingerprint sensor located under the touch screen display (Figures; Abstract; A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Paragraph 0036), the protection system including: a screen protector having a substantially transparent portion configured to cover at least a portion of the touch screen display (Figure 1A, #116; Paragraph 0038), wherein the screen protector is configured to permit operation of the touch screen display through the screen protector (Abstract; Paragraph 0036); and an interface coupler configured to be positioned between the screen protector and the touch screen display proximate the fingerprint sensor (Figure 1A, #106 – 114; Paragraph 0038), wherein the interface coupler is substantially transparent (Paragraph 0036) and includes: a carrier layer (Figure 1A, #108, 110 and 112); a first adhesive layer on a first surface of the carrier layer (Figure 1A, #106; Paragraph 0042), the first adhesive layer configured to couple the interface coupler to the touch screen display (Figure 1A, #106), the first adhesive layer comprising a gel or a gel-like material (Paragraph 0042); and a second adhesive layer on a second surface of the carrier layer opposite the first surface (Figure 1A, #114), the second adhesive layer configured to couple the interface coupler to the screen protector (Figure 1A, #114 and 116; Paragraph 0038). McGuire, Jr. et al. discloses it is known to use a release liner to protect an adhesive prior to use (Paragraph 0060). However, McGuire, Jr et al. fails to disclose a first release liner covering the first adhesive layer and configured to be removed prior to the first adhesive layer being affixed to the display screen of the electronic device; and a second release liner covering the second adhesive layer and configured to be removed prior to the second adhesive layer being affixed to the screen protector.  

Bull et al. teach a first release liner covering the first adhesive layer and configured to be removed prior to the first adhesive layer being affixed to the display screen of the electronic device; and a second release liner covering the second adhesive layer and configured to be removed prior to the second adhesive layer being affixed to the screen protector (Figure 1, #42 and 38; Paragraphs 0036 and 0037) for the purpose of protecting the individual adhesive layers prior to use (Figures 2 and 3, Paragraphs 0036 and 0037).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have release liners on the adhesive layers of McGuire, Jr. in order to protect the individual adhesive layers prior to use as taught by Bull et al.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
January 25, 2022